     Case 1:20-mj-00145-PJG ECF No. 13 filed 05/12/20 PageID.39 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Hon. Phillip J. Green
v.
                                                           Case No. 1:20-mj-00145
LUIS ALBERTO CRUZ,

      Defendant.
________________________________/

                            ORDER OF DETENTION

       This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged by way of Criminal Complaint. The

Complaint charges him with conspiracy to distribute and possess with intent to

distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841 (a)(1) and (b)(1)(A);

and with aiding and abetting, in violation of 18 U.S.C. § 2. Given the nature of the

charges, there is a statutory rebuttable presumption in favor of detention.

       The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on May 12, 2020, at which

defendant was represented by counsel.

       Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of
    Case 1:20-mj-00145-PJG ECF No. 13 filed 05/12/20 PageID.40 Page 2 of 2



detention regarding risk of non-appearance, but he has not rebutted the presumption

regarding danger to the community. The Court also finds, as explained on the record,

that the government has sustained its burden of proving, by preponderant evidence,

that defendant poses a significant risk of non-appearance and, by clear and

convincing evidence, that he is a danger to the community. Further, the Court finds

that there is no condition or combination of conditions of release that will ensure the

safety of the community or the appearance of the defendant.     Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on May 12, 2020.


Date May 12, 2020                                    /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge




                                          2
